Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Denco CS Corporation, Appellant                       Appeal from the 429th District Court of
                                                      Collin County, Texas (Tr. Ct. No. 429-
No. 06-14-00022-CV         v.                         01020-2013). Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
Body Bar, LLC, Appellee                               Carter participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we affirm the trial court’s summary judgment (granting
Body Bar’s declaratory judgment claim and (2) disposing of all of Denco CS Corporation’s
claims. We reverse the portion of the trial court’s summary judgment (1) finding that Body Bar
established tortious interference as a matter of law, (2) granting Body Bar’s breach of contract
claim, and (3) awarding $25,000.00 to Body Bar and remand these matters to the trial court for
further proceedings consistent with this opinion.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED SEPTEMBER 26, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk